Citation Nr: 1739790	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-10 310 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for PTSD with major depression, in excess of 30 percent from December 26, 1996, 50 percent from June 22, 2004, 70 percent from October 1, 2004 to May 2, 2005, 50 percent from May 3, 2005, and 70 percent from March 30, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously remanded this case for additional development in December 2014.  The case has now been returned to the Board for appellate review.  

In a December 2009 decision, VA proposed to find the Veteran incompetent to handle funds.  In March 2010, the RO determined that the Veteran was incompetent to handle funds.  Although this determination was initially appealed, in March 2014, the Veteran's representative stated that the Veteran does not appeal this finding of incompetence to the Board.  Therefore, this issue is not on appeal to the Board.    


FINDINGS OF FACT

1.  From December 26, 1996 to June 21, 2004, PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.

2.  Resolving all doubt in the Veteran's favor, since June 22, 2004, the Veteran's PTSD was manifested by total impairment of social or occupational adaptability. 

3.  The competent and probative evidence demonstrates that the Veteran's service-connected PTSD has rendered him unable to maintain a substantially gainful occupation since June 22, 2004.

4.  The Veteran has been granted a 100 percent schedular rating for PTSD since June 22, 2004.

CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for his PTSD are approximated prior to June 22, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

 2.  The criteria for a rating of 100 percent for PTSD have been met since June 22, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for entitlement to a TDIU, prior to June 22, 2004, have not been met. 38 U.S.C.A. § 1155 5107(b) (West 2016); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

 3.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU from June 22, 2004. 38 U.S.C.A. §§ 1155 , 5101(a), 5121, 5121A (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that VA recently amended 38 C.F.R. § 4.130  to now refer to DSM-V.  This change does not apply to claims pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's case was certified to the Board in June 2013.  Therefore, the amendment to 38 C.F.R. § 4.130 does not apply to his claim.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013). 

A December 2009 rating decision granted service connection for PTSD.  A 30 percent rating was assigned from December 26, 1996.  A 50 percent rating was assigned from June 22, 2004.  A temporary total rating was assigned from August 23, 2004 to September 30, 2004, based on a period of hospitalization in excess of 30 days.  A 50 percent rating was assigned from May 3, 2005.  A 70 percent rating was assigned from March 30, 2015.  

A February 1997 psychological assessment shows that the Veteran was diagnosed with moderately severe PTSD.  The Veteran reported a history of  intermittent depression with anxious mood, sleep disruptions, nightmares, and flashbacks.  It was noted that he had had numerous job disruptions as a result of his symptoms and former alcohol addiction.  He was presently employed as a security guard on the midnight shift.  The psychologist indicated that he presented a substantial pattern of PTSD symptoms concomitant with intermittent depression, recurrent, with an anxious mood.  It was noted that the Veteran had poor interpersonal family relationships.  The psychologist opined that, "his present symptoms demonstrated considerable impairment in his social and occupational functioning."   The psychologist diagnosed PTSD, chronic and delayed, and recurrent depression with anxious mood.  A GAF score of 55 was assigned. 

Private treatment records dated in June 2004 show that the Veteran was admitted to a hospital with diagnoses of recurrent major depression and PTSD.  He reported that he was stressed out, overwhelmed, and had increased depression and suicidal ideation.  A GAF score of 55 to 60 was assigned upon discharge.

A VA social work note dated in July 2004 noted that the Veteran denied suicidal and homicidal ideation.  He was oriented in all spheres.  The Veteran reported that he had not returned to work full-time due to stress.  
 
The Veteran was voluntarily admitted to a VA hospital in August 2004.  He was brought in by a friend who was concerned about worsening depression symptoms.  The Veteran reported that he felt tired, had little motivation, and tended to isolate and not engage in activities.  There was no evidence of suicidality at the time of admission.  The Veteran had been residing in a three-quarters-way house where he worked as a security officer.  The Veteran was separated from his wife of 12 years and had two children.  There was no evidence of homicidal or suicidal ideations at the time of discharge.  A GAF score of 50 was assigned upon discharge in September 2004. 

A January 2005 VA outpatient record noted that the Veteran walked off his job two months earlier.  The Veteran was homeless and severely depressed.

A VA treatment record dated in February 2005 reflects a GAF score of 40.  

A February 2006 letter from a case manager noted that the Veteran was living in an adult foster care home.  

In July 2008, a therapist opined that the Veteran's PTSD symptoms have prevented him from being able to work.  The therapist noted that the Veteran experienced symptoms such as flashbacks, nightmares (including falling out of bed), irritability, fear of loud noises, and some paranoia.  

An August 2008 statement from a counselor noted that the Veteran had struggled with depression and anxiety for 25 years.   The counselor opined that the Veteran was unable to maintain employment.  

The Veteran had a VA examination in February 2009.  The Veteran reported that he had been able to move from a group home to living on his own.  He had a very constricted set of social relationships.  He had several friends in his regular Alcoholics Anonymous group but spent most of the time by himself.  The Veteran reported that his trust in others was low, and he was very anxious around others.  On mental status examination, the Veteran was oriented to time, place, and person.  His thought process was unremarkable.  He reported suicidal ideation and sleep problems.  He denied delusions and hallucinations.  The Veteran reported that he frequently had suicidal thoughts but did not plan to act on his thoughts.  His impulse control was good.  He had problems with activities of daily living, including severe problems with traveling and moderate problems with driving.  The examiner noted that the Veteran's anxiety precluded him from going too far from home. The examiner noted that the Veteran exhibited inappropriate behavior, asking his therapist to accompany him to the interview.  He was able to maintain minimum personal hygiene.  

The Veteran reported that he began a career in community mental health after service.  However, the PTSD symptoms persisted, and he took a job as a security guard.  There, he found constant reminders of his Vietnam experiences, increased anxiety and depression.  Following that, went on Social Security disability and had not worked since then.  It was noted that, after leaving that job, his life completely fell apart, and he lived in a shelter in Lansing for a time, moving to a group living facility.  He was now living in an apartment by himself.  The Veteran was not currently employed.  He reported that he retired in 1994 due to psychiatric problems.  The Veteran reported becoming increasingly anxious and stressed in his security guard job.  The examiner assigned a GAF score of 49.  The examiner opined that the Veteran is unable to hold a job at all because of anxiety and depression caused by his continuing PTSD symptoms.  The examiner noted that the Veteran made efforts to build a career for himself, but found that in both types of work he did that PTSD interfered with his functioning and increased his anxiety and depression.  He reported that his marriage fell apart, and he became estranged from his family, which continued until now.  

In an October 2010 statement the Veteran reported that PTSD keeps him from working.  The Veteran stated that he loses track of time and has nightmares.  He stated that he isolates and will not get close to people.  

A statement from a social worker, dated in September 2010, noted that the Veteran was unsuitable for employment.  

In March 2014, the Veteran's attorney submitted documentation showing that the Veteran's student loans were cancelled due to total permanent disability.  

The Veteran had a VA examination in March 2015.  The examiner noted diagnoses of PTSD, moderate alcohol use disorder, and persistent depressive disorder.  The examiner opined that it was possible to differentiate what symptoms are attributable to each diagnosis.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran reported that he had been single since his divorce in 1992.  He reported that he did not have contact with his two daughters, who were in their early to mid-twenties.  The Veteran reported that he spent several years homeless and living in adult foster care homes.  He got an apartment approximately one year earlier.  He reported that he had one friend, a fellow Vietnam veteran, whom he had known since childhood.  He reported that he had not worked since his "mental breakdown" in 2004.  Prior to that he had earned a bachelor's degree in social sciences and had worked as a substance abuse counselor for over 20 years.  Up until two months prior to his 2004 hospitalization, the Veteran had worked in security for a General Motors plant for seven years while also managing a three-fourths house.  The examiner indicated that the symptoms associated with the Veteran's PTSD diagnosis included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, impairment of short- and long-term memory, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran reported that he was nervous going out due to extreme social anxiety.  He reported that his anxiety was constant and was sometimes severe.  

The examiner noted that the Veteran was well-groomed.  He was fully oriented and displayed no gross memory impairments or difficulties with concentration.  His thought process was organized, with no evidence of a thought disorder, delusions, mania, or obsessive-compulsive features.  The Veteran displayed moderate to severe difficulty with activities of daily living due to his mental health issues but denied current suicidal or homicidal ideation.  He was unable to visit a friend a few miles away by bus due to his severe anxiety.    

The examiner opined that the Veteran had never recovered from his decompensation in 2004.  Prior to that, he sustained employment for many years, utilizing his education and his experience.  The examiner opined that the prognosis for substantial improvement of psychiatric symptoms and functional status is poor, as the Veteran has consistently been involved in therapy and on anti-depressant medication for over a decade with minimal response.  

With regard to his employability, the examiner opined that Veteran had displayed an inability to function socially or occupationally since 2004, when he suffered a major depressive episode after years of cumulative personal stressors with minimal social supports.  The examiner opined that, while the Veteran's mild to moderate PTSD appears to have briefly exacerbated his alcoholism, negatively impacted his marital and family relationships, and led to some difficulty in the workplace, his depressive disorders, which are not believed to be secondary to PTSD, have led to total occupational impairment. 

On review of all evidence, both lay and medical, the Board finds that the Veteran's PTSD from December 26, 1996 to June 22, 2004 more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD was productive of depression with an anxious mood, sleep disruptions, nightmares, and flashbacks.  With regard to social functioning, the Veteran reported poor relationships.  Although he reported disruptions in his occupation, he maintained full-time as a security guard and a manager of a three-fourths house.  Up until two months prior to his 2004 hospitalization, the Veteran had worked in security for a General Motors plant for seven years while also managing a three-fourths house.  The Board finds that the evidence prior to June 22, 2004 more nearly approximates occupational and social impairment with reduced reliability and productivity.  Accordingly, a 50 percent rating is warranted for PTSD for the entire rating period prior to June 22, 2004.

The Veteran stopped working shortly after his hospitalization in June 2004.  Medical opinions in July 2008, February 2009, and March 2015 found that he has total occupational impairment due to PTSD.  During the period from June 22, 2004, PTSD with major depression has been manifested by total social impairment.  The Veteran has consistently reported that he spends little time with other people and is isolated.  He reported that he was estranged from his family.  He spent several years living in adult foster care during this period.  The March 2015 examination noted that the Veteran had difficulty with activities of daily living due to his extreme anxiety, which precluded him from going far from home.  The VA examiner opined that the Veteran had been unable to function occupationally and socially since 2004.  The Veteran has been deemed incompetent to handle his funds.  

The foregoing evidence demonstrates that the Veteran has had total occupational and social impairment since June 22, 2004.  Accordingly, the Veteran's PTSD and major depression symptoms warrant a 100 percent rating from June 22, 2004.  The 2015 examiner opined that the Veteran's total impairment is due to depressive symptoms not associated with his PTSD.  The February 2009 VA medical opinion linked his depression and anxiety to PTSD.  His service-connected disability includes both major depression and PTSD.  Therefore, the Veteran's major depression, anxiety, and PTSD symptoms have been considered together in determining the assigned rating for his psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).


TDIU

VA will grant a TDIU when the service connected disabilities are rated less than total, but the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As a TDIU can only be awarded in cases where the schedular rating is less than total, there is no basis for awarding a TDIU.  38 C.F.R. § 4.16 (a).  

In the December 2014 Board decision, the Board found that a TDIU was raised as part of the Veteran's claim for a higher initial rating for PTSD, pursuant Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran did not submit a formal application for TDIU.  The Veteran did not respond to a January 2015 letter requesting that he complete and sign a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).

The most probative evidence of record reflects that the Veteran's last engaged in substantially gainful in late 2004.  An August 2004 VA treatment record noted that the Veteran was working as a security officer at a three-fourths house.  In January 2005, he reported that he had left his job two months earlier.  Given the foregoing, a TDIU is not warranted prior to June 22, 2004, as the record reflects that the Veteran was in fact employed in substantially gainful employment, and therefore not unemployable.

A 100 percent rating has been assigned from June 22, 2004.  The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280   (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.   In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability.

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  In such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105 (d) (West 2016).


ORDER

A 50 percent rating is granted for PTSD with major depression from December 26, 1996 to June 21, 2004, subject to regulations governing the payment of monetary benefits.

A 100 percent rating is granted for PTSD with major depression from June 22, 2004.  

A TDIU prior to June 22, 2004 is denied.

The appeal as to the issue of entitlement to a TDIU from June 22, 2004 is dismissed as moot.


____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


